Citation Nr: 1734270	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-17 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for pulmonary/respiratory disability, to include as due to exposure to asbestos and/or environmental hazards, including jet fuel.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969. 

This appeal to the Board of Veterans' Appeals (Board) initially arose from an August 2010 rating decision in which the RO denied service connection for a lung disease, claimed as asbestosis.  The Veteran filed a notice of disagreement (NOD) that same month.  A statement of the case (SOC) was issued in June 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in that same month.

In March 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In May 2016, the Board expanded the claim on appeal to include other respiratory disorders (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the expanded claim to the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development.  After attempting to accomplish the requested action, the AMC denied the expanded claim ((as reflected in a December 2016 supplemental SOC), and returned this matter to the Board for further appellate consideration.

In June 2017, the Board remanded the claim to the RO, via the AMC, for further action and development.  After attempting to accomplish the requested action, the AMC returned the matter to the Board for further appellate consideration.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action on this claim, prior to appellate consideration, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2017 Board remand, the Board directed the AOJ to resend a copy of the December 2016 SSOC to the Veteran's correct, current address, as well as his current representative.  Although the Veteran's representative indicated receipt of the SSOC, the AOJ resent the SSOC to the same incorrect address, rather than his current, correct address as listed on an August 8, 2017, correspondence, and thus, it was returned as undeliverable.  

As the AOJ did not re-send a copy of the December 2016 SSOC to the Veteran's correct address, and afford him the opportunity to respond thereto, the AOJ did not completely comply with the Board's June 2017 remand instructions.  Hence, a remand is necessary to re-send the December 2016 SSOC to the Veteran's correct address, and afford him an appropriate opportunity to respond.  

Also, while this matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the RO requested treatment records from the Loma Linda VA Medical Center (VAMC), and that records from this facility dated through October 2015 are associated with the file; however, recent records may exist since that request.  Hence, the AOJ should obtain all pertinent VA treatment records dated since July 2017. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted (to include obtaining further medical opinion, if appropriate) prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Re-send to the Veteran (at his current, correct address, as listed on BVA correspondence dated August 8, 2017) a copy of the December 2016 SSOC on the claim for service connection for a pulmonary/respiratory disability.  Afford him an appropriate opportunity for response.

2.  Obtain from the Loma Linda VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since July 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining further medical opinion, if appropriate), if any additional evidence is added to the claims file, adjudicate the expanded claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).





